EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Frederick Koenig III on 02/16/2022.
The application has been amended as follows: 
in the claims:
in claim 1's line 14, delete "controller" an insert--including a processor--; 
in claim 4's line 4, delete “the additive- manufactured" and insert " an additive-manufactured" .
Reasons for Allowance
Claims 1, 4, and 6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at an additive manufacturing device comprising:
1) a molding tank within a pressure vessel, the molding tank comprising  at least one aperture at a side wall, a valve mechanism attached to the side wall and figured to open or close the at least one aperture; and 
2) a controller/CPU configured to control the valve mechanism and the a supply, such that: 

the controller/CPU controls the gas supply to supply inert gas into the pressure vessel to pressurize an inner portion of the pressure vessel after formation of the manufactured object in the molding tank.
	This allowable feature enables the molded object to be fabricated under a vacuum (the closed state of the valve mechanism) while also enabling the fabricated object to be rapidly cooled (see ¶44 of the Applicant's original specification filed on 4/27/2020). 
	Applicant's amendments and remark overcome the previous application of KIRIYAMA PG Publication No. 20170165911 (of record) (see pages 5 – 6 of Applicant's remarks filed on 01/26/2022)
	After reviewing the prosecution of record and performing a subsequent search, the following references are being made of record but fail to arrive at the allowable feature identified above:
US 20100163405 (of record);
US 4818562 (of record);
US 20160339639 (of record);
US 20090255912;
US 20160101469 (of record);
US 20050074550 (of record); and
US 20160332228.


Response to Arguments
Claims 1, 4, and 6 are allowed.
Applicant’s arguments, see pages 5 – 6, filed on 01/26/2022, with respect to the previous objections and rejections have been fully considered and are persuasive.  In view of the Applicant's remarks and amendments to the above claims, all previous objections and rejections are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./            Examiner, Art Unit 1743                                                                                                                                                                                            

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743